     Case 2:19-cv-01865-KJM-JDP Document 49 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY D. RAY,                                     No. 2:19-cv-01865-KJM-JDP (PC)
12                        Plaintiff,
13            v.                                          ORDER
14    ONGNEN PETRAS,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On December 7, 2020, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations. Plaintiff also submitted two replies to the

24   defendants’ opposition, which were docketed after the magistrate judge’s findings and

25   recommendations. ECF No. 42, 43. The court has considered these replies in deciding whether

26   to adopt the magistrate judge’s findings and recommendations.

27   /////

28   /////
                                                          1
     Case 2:19-cv-01865-KJM-JDP Document 49 Filed 02/24/21 Page 2 of 2


 1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having reviewed the file, the court finds the
 3   findings and recommendations to be supported by the record and by the proper analysis.
 4           Plaintiff suggests in his motion papers and objections to the magistrate judge’s findings
 5   and recommendations that he cannot prosecute his claims pro se as a result of the pandemic, his
 6   poor vision, and his mental health. See, e.g., Reply at 2–3, ECF No. 42. The magistrate judge
 7   may wish to consider on his own motion whether the appointment of pro bono counsel would be
 8   appropriate at this juncture in this case.
 9           Accordingly, IT IS HEREBY ORDERED that:
10           1. The findings and recommendations filed December 7, 2020, are adopted in full;
11           2. Plaintiff’s motion to amend, ECF No. 37, is denied; and
12           3. This matter is referred back to the assigned magistrate judge for all further pretrial
13   proceedings.
14   DATED: February 23, 2021.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
